DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.
Status of Claims
Claims 1-2, 6, 10, and 20-22 are currently amended. 
Claims 3, 8-9, 11-13 and 16-19 are originals. 
Claims 4-5, 7, and 14-15 were previously presented.
Claims 1-22 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 112
The Examiner withdraws the rejections under 35 USC § 112 of claims 1-4, 6-9, 15, and 21 based on applicant’s amendments to the claims. 
Examiner’s notes
The Examiner withdraws the objections to the drawings based on drawings of figures 1 and 4 submitted on 10/13/2020. 

Response to Arguments - 35 USC § 103
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 8-9 “Currently amended independent claim 1 recites in part: "wherein the virtual perimeter is modified to improve accuracy of a correspondence with the physical bounds of the class meeting location, the modification based on the mobile device location data collected during the scheduled date and the scheduled time for a subset of the plurality of mobile devices having an attendance status determined to be present." In contrast, Nasir teaches only a geographic latitude coordinate and longitude coordinate that together define a geographical point, and does not disclose a bounded virtual perimeter associated with the physical bounds of a class meeting location, as called for by Applicant's amended claims. Additionally, Stopel discloses dynamic geo-fence perimeters, including "relevance of a geo-fence to the user can be tuned according to known parameters that depend on the business itself and/or by subsequent tuning of the geo-fence according to actual behavior of the use" (col. 2, Ins. 59-63), and does not disclose improving the accuracy of a virtual perimeter corresponding with the physical bounds of a location, as called for by Applicant's amended claims. 
The two bases upon which Stopel teaches tuning the geo fence are further clarified as: 1) "independent of user behavior include product prices, popularity of the place, its rating, etc;" and 2) "[r]elevance described with parameters that are derived from user behavior include user likes for certain type of coffee, user prefers gas stations of a certain company, and so on." Col. 2, In. 66 - col. 3, In. 4. 

Nothing in Stopel or Nasir suggests a virtual perimeter based on physical bounds of a location, and nothing in Stopel or Nasir suggest using collected mobile device location data from a "plurality of mobility devices" present at each class location to improve the accuracy of the virtual perimeter for each class location.”
The examiner respectfully disagrees.
The amendment to the independent claims is mainly directed to changing a virtual perimeter based on mobile devices location. The limitation “to improve accuracy of a correspondence with the physical bounds of the class meeting location” is intended use limitation. Changing a virtual perimeter based on mobile devices location is anticipated by Stopel as follow, and wherein the virtual perimeter is modified to improve accuracy of a correspondence with the physical bounds of the class meeting location, the modification based on the mobile device location data collected during the scheduled date and the scheduled time for a subset of the plurality of mobile devices having an attendance status determined to be present [Stopel, column 3 lines 16-17, Stopel teaches  “FIG. 1 illustrates a system 100 in accordance with the disclosed architecture. The system 100 includes a location-based notification component 102 that establishes a virtual perimeter 104 relative to a geographical point of interest (POI) 106, and trigger of the virtual perimeter 104 by a user device 108 communicates a notification 110 to 
Accordingly, the Examiner maintains the rejections of the pending claims under 35 USC § 103 in the present office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-3, 5-7, 10-12, 14-17 and 21-22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nasir et al. (US-20120161971) in view of Stopel et al. (US 8682300 B2).
Regarding claim 1 Nasir teaches A system for monitoring class attendance using a plurality of mobile devices of students, comprising: [Nasir et al, para. 10, Nasir teaches “Systems and/or methods, described herein, may enable an automatic attendance tracking application” monitoring attendance. In addition, para. 0037 teaches “Set up data structure 300 is described in the context of a student account that is associated with a user of user device 110” user’s device associated with a student. Further, para. 0012 teaches “FIG. 1 is a diagram of an example environment 100 in which systems and/or methods, described herein, may be implemented. As shown in FIG. 1, environment 100 may include a group of user devices 110-1, . . . , 110-M” plurality of student’s devices] a database storing a profile for each student, [Nasir et al para. 49 including a mobile device identifier for the student’s one of the plurality of mobile devices, [Nasir et al para. 16 lines 4-8, Nasir teaches the information associated with the user device include a unique ID number, an international mobile subscriber identity (IMSI)]  and a class schedule including a class identifier, a scheduled date, a scheduled time, and a class location, [Nasir et al para. 17 lines 5-16, Nasir, teaches storing personal information associated with the user including class schedule and curriculum information. With broadest reasonable interpretation the class schedule normally includes class identifier, scheduled date, scheduled time, and a class location] 
Nasir does not teach, however, Stopel teaches the class location defining a virtual perimeter corresponding to a set of geographical coordinates associated with physical bounds of a class meeting location; [Stopel, column 4 lines 40-45, Stopel teaches “Once the user device triggers a perimeter, a notification is sent to the user device that the corresponding POI is nearby. Triggering occurs by tracking the geolocation (e.g., GPS (global positioning system), triangulation, access point, etc.) of the user device relative to the geolocation coordinates of the perimeter” a location defined by perimeter with geolocation coordinates].
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nasir to incorporate the teaching of Stopel by defining a perimeter based geolocation coordinates.  The motivation to combine Nasir with Stopel has the advantage of changing the virtual perimeter based on change in behavior of the user and based on a history of user interactions with points of interest [Stopel, claims 4-5]
Further, Nasir teaches an attendance detection mobile application installed on each of the plurality of mobile devices, the plurality of mobile devices including location detection hardware, the attendance detection mobile application obtaining and transmitting a mobile device location in response to a device location request, [Nasir et al para. 10, Nasir teaches “The attendance application may send notifications to the user device, another user device (e.g., associated with a parent, a physician, a guardian, etc. of the user), a client device (e.g., associated with a teacher, an administrator, a supervisor, etc. of the user), and/or governmental authorities (e.g., first responders and/or local, state, and/or federal officials, truant officers, etc.). The notifications may identify a status of the user device (e.g., on time, tardy, absent, etc.), a presence of the user device (e.g., present or not present), whether a late or absent status is excused, and/or whether a potential event has been detected” an application installed on user’s device which is able to transmit location information to guardian that a device is present at a specific location. The application installed on another device is able to obtain the sent information. Further, para. 0015 teaches “The location information may be transmitted automatically, upon the occurrence of some event, periodically (e.g., every 30 seconds, 5 minutes, at particular times, etc.), and/or in response to a request from SGW server 140”] and a processor in electronic communication with the database and the plurality of mobile devices, the processor: monitoring the class schedule; at the scheduled date and the scheduled time requesting the mobile device location from the plurality of mobile devices using the mobile device identifier; comparing the mobile device location to the virtual perimeter; and determining and storing an attendance status corresponding to the class identifier and the student in the database based on the comparison, [Nasir et al para. 70 lines 2-11, Nasir teaches a processor 600 sends indication that user device 110 is present based on comparison that the received location matches the assigned location and stores attendance. Nasir et al. discloses a device that may be “… device 110 may include a radiotelephone, a personal communications system (PCS) terminal (e.g., that may combine a 
Nasir does not teach, however, Stopel teaches and wherein the virtual perimeter is modified to improve accuracy of a correspondence with the physical bounds of the class meeting location, the modification based on the mobile device location data collected during the scheduled date and the scheduled time for a subset of the plurality of mobile devices having an attendance status determined to be present [Stopel, column 3 lines 16-17, Stopel teaches  “FIG. 1 illustrates a system 100 in accordance with the disclosed architecture. The system 100 includes a location-based notification component 102 that establishes a virtual perimeter 104 relative to a geographical point of interest (POI) 106, and trigger of the virtual perimeter 104 by a user device 108 communicates a notification 110 to the user device 108. A relevance component 112 dynamically changes (e.g., in perimeter size, area, etc.) the virtual perimeter 104 based on a corresponding change in relevance 114 of the point of interest 106 to a user 116 of the device 108” change a virtual perimeter based on mobile device location. Also see background of Stopel, “In the ever-evolving mobile world of people and systems, it is becoming increasingly desirable to know the whereabouts of such entities, and more specifically the whereabouts of people relative to other locations of interest. Geo-fence is a technology that defines a virtual perimeter relative to a physical geographic location. When a device, for example, coupled with a location-to improve accuracy of a correspondence with the physical bounds of the class meeting location” is intended use limitation].
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nasir to incorporate the teaching of Stopel by resizing a virtual perimeter based on mobile devices location.  The motivation to combine Nasir with Stopel has the advantage of changing the virtual perimeter based on change in behavior of the user and based on a history of user interactions with points of interest [Stopel, claims 4-5].
Regarding claim 2 Nasir teaches all elements of claim 1 (as above). Further, Nasir teaches wherein the class meeting location is a room within a building [Nasir para. 10, Nasir teaches “Systems and/or methods, described herein, may enable an automatic attendance tracking application (hereinafter referred to as "attendance application") to automatically determine whether a user, associated with a user device, is present or absent based on location information associated with the user device. As described herein, the attendance application may use information associated with whether a user device is present, tardy, or absent relative to a particular location (e.g., a school, a work place, a class room” emphasis added] 	
claim 3 Nasir in view of Stopel teaches all of the limitations of claim 1 (as above). Further, Nasir teaches wherein the mobile device location may include one of GPS coordinate data, latitude-longitude data, and a physical address, [Nasir et al para. 15 lines 8-12].
Regarding claim 5 Nasir in view of Stopel teaches all of the limitations of claim 12. Further, Nasir teaches wherein the processor transmits an electronic notification to an interested party contact if the processor determines one of the mobile device locations is not within the virtual perimeter, [Nasir et al para. 10 lines 18-22,] and [Nasir et al para. 10 lines 24-26, Nasir teaches a notification sent to a third party identifying the status of the user]. 
Regarding claim 6 Nasir in view of Stopel teaches all elements of claim 2 (as above). Nasir does not teach, however, Stopel teaches wherein the virtual perimeter is refined by resizing and shifting the virtual perimeter. [Stopel, claim 1, Stopel teaches “a relevance component that dynamically changes the virtual perimeter based on a corresponding change in relevance of the point of interest to a user of the device” change a virtual perimeter].
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nasir to incorporate the teaching of Stopel by resizing a virtual perimeter.  The motivation to combine Nasir with Stopel has the advantage of changing the virtual perimeter based on change in behavior of the user and based on a history of user interactions with points of interest [Stopel, claims 4-5].
	Regarding claim 7 Nasir in view of Stopel teaches all of the limitations of claim 1 (as above). Further, Nasir teaches wherein the class schedule includes a class duration and the processor periodically, until the class duration is expired, requests the mobile device location from the plurality of mobile devices using the mobile device identifier, compares the mobile device location to the class location, and stores an additional attendance status corresponding to the class identifier and the student in the database based on the comparison, [Nasir et al para. 26 lines 7-10, Nasir teaches the application identifies that user 110 is located in this particular location during that particular period of time], and [Nasir et al para. 29 lines 2-4, Nasir also teaches storing the attendance status information].
Regarding claim 10 Nasir teaches A method for monitoring class attendance using a mobile device of a student, comprising steps of; [Nasir et al, para. 10 lines 1-6, Nasir in this paragraph describes similar system and/or method] Storing in a database a profile for the student, [Nasir et al para. 49 lines 1-4, Nasir teaches a process 400 may include establishing a personal account associated with user 110 and storing it. A personal account can be a profile]  including a mobile device identifier for the mobile device, [Nasir et al para. 16 lines 4-8, Nasir teaches the information associated with the user device include a unique ID number, an international mobile subscriber identity (IMSI)],  and a class schedule that includes a class identifier, a scheduled date, a scheduled time, and a class location, [Nasir et al para. 17 lines 5-16, Nasir, teaches storing personal information associated with the user including class schedule and curriculum information. With broadest reasonable interpretation, the class schedule normally includes class identifier, scheduled date, scheduled time, and a class location] 
Nasir does not teach, however, Stopel teaches the class location defining a virtual perimeter corresponding to a set of geographical coordinates associated with physical bounds of a class meeting location; [Stopel, column 4 lines 40-45, Stopel teaches “Once the user device triggers a perimeter, a notification is sent to the user device that the corresponding POI is nearby. Triggering occurs by tracking the geolocation (e.g., GPS (global positioning system), triangulation, access point, etc.) of the user device relative to the geolocation coordinates of the perimeter” a location defined by perimeter with geolocation coordinates].

Further, Nasir teaches Monitoring the database using a processor that is in electronic communication with the database and the mobile devise; [Nasir et al para. 68 lines 1-4, Nasir teaches processor 600 receives information associated with a location and retrieving personal information associated with the user. This indicates that processor 600 is in communication with the mobile device and is performing the monitoring step] At the scheduled date and the scheduled time, transmitting a request for a mobile device location from the processor to the mobile device using the mobile device identifier; [Nasir et al para. 69 lines 1-3, Nasir teaches a processor 600 may include determining whether a location associated with user 110 matches an assigned location. It is obvious that determining if the associated location and the assigned location match happens after transmitting a request to the mobile device. Further, the assigned location is interpreted as the scheduled date and time] Determining the mobile device location using location determining hardware of the mobile device in response to the request; Transmitting the mobile device location from the mobile device to the processor; [Nasir et al para. 15 lines 1-4] Comparing the mobile device location to the class location using the processor; determining and storing an attendance status corresponding to the class identifier and the student in the database based on the comparing step; [Nasir et al para. 70 lines 2-11, Nasir teaches a processor 600 sends indication that user device 110 is present based on comparison that the received location matches the assigned location and stores attendance] 
and modifying the virtual perimeter to improve accuracy of a correspondence with the physical bounds of the class meeting location, the modifying based on periodic collection of the mobile device location and attendance data [Stopel, column 3 lines 16-17, Stopel teaches  “FIG. 1 illustrates a system 100 in accordance with the disclosed architecture. The system 100 includes a location-based notification component 102 that establishes a virtual perimeter 104 relative to a geographical point of interest (POI) 106, and trigger of the virtual perimeter 104 by a user device 108 communicates a notification 110 to the user device 108. A relevance component 112 dynamically changes (e.g., in perimeter size, area, etc.) the virtual perimeter 104 based on a corresponding change in relevance 114 of the point of interest 106 to a user 116 of the device 108” change a virtual perimeter based on mobile device location. Also see background of Stopel, “In the ever-evolving mobile world of people and systems, it is becoming increasingly desirable to know the whereabouts of such entities, and more specifically the whereabouts of people relative to other locations of interest. Geo-fence is a technology that defines a virtual perimeter relative to a physical geographic location. When a device, for example, coupled with a location-based service, interacts with the virtual perimeter, the user is notified via the device of information associated with the geo-fence… The size of the perimeter associated with a point of interest can be significantly bigger than the footprint of the business itself to provide the notification about the business to the user when the user is nearby. Moreover, traditional solutions for geo-fences use a fixed size perimeter in association with a place of interest, which implies that the probability of receiving a reminder for a business over time remains the same, since the perimeter for that point of interest remains the same”. The limitation “to improve accuracy of a correspondence with the physical bounds of the class meeting location” is intended use limitation].

Regarding Claim 11 Nasir in view of Stopel teaches all of the limitations of claim 10 (as above). Further, Nasir teaches further including installing an attendance detection mobile application on the mobile device, wherein the attendance detection mobile application obtains and transmits the mobile device location responsive to the request. [Nasir et al para. 10 lines 18-33, Nasir teaches an attendance application may send information to parents, administrators, supervisors, etc. and may identify the location of the user. It is understood by the teaching of Nasir that the application should be installed on the device in order to transmit certain information].
Regarding Claim 12 Nasir in view of Stopel teaches all of the limitations of claim 11 (as above). Further, Nasir teaches wherein the mobile device location may include one of GPS coordinate data, latitude-longitude data, and a physical address, [Nasir et al para. 15 lines 8-12].
Regarding claim 14, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 15 Nasir teaches all elements of claim (1 as above). Nasir does not teach, however, Stopel teaches further including at least one of resizing and shifting the virtual perimeter based on a set of mobile device locations collected over time. [Stopel, claim 1, Stopel teaches “a location-based notification component that establishes a virtual perimeter relative to a geographical point of interest, and by triggering of the virtual perimeter by a user device, 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nasir to incorporate the teaching of Stopel by resizing a virtual perimeter based on mobile devices location.  The motivation to combine Nasir with Stopel has the advantage of changing the virtual perimeter based on change in behavior of the user and based on a history of user interactions with points of interest [Stopel, claims 4-5].
Regarding claim 16 Nasir in view of Stopel teaches all of the limitations of claim 10 (as above). Further, Nasir teaches further including the processor transmitting an electronic notification to an interested party contact if the processor determines the mobile device location is not within the virtual perimeter, [Nasir et al para. 10 lines 18-22,] and [Nasir et al para. 10 lines 24-26, Nasir teaches a notification sent to a third party identifying the status of the user].
Regarding claim 17, the claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding claim 21, Nasir in view of Stopel teaches all elements of claim (1 as above). Nasir does not teach, however, Stopel teaches wherein: the class location further defines a separate virtual perimeter associated with communication between the plurality of mobile devices and a short-range radio transmitter of known location; [Stopel, claim 3, Stopel teaches “wherein the location-based notification component includes a radius-based geo-fence technology that creates an initial virtual perimeter relative to the point of interest and thereafter adapts the virtual perimeter according to a change in the relevance as defined by a parameter associated with the point of interest” a separate virtual perimeter based on mobile device 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nasir to incorporate the teaching of Stopel by creating a separate virtual perimeter based on communication of mobile devices with short-range radio.  The motivation to combine Nasir with Stopel has the advantage of changing the virtual perimeter based on change in behavior of the user and based on a history of user interactions with points of interest [Stopel, claims 4-5]
Further, Nasir teaches and, determining and storing an attendance status corresponding to the class identifier and of the student in the database can be based on communication between one of the plurality of mobile devices and the short-range radio transmitter [Nasir et al para. 70 lines 2-11, Nasir teaches a processor 600 sends indication that user device 110 is present based on comparison that the received location matches the assigned location and stores attendance. Nasir et al. discloses a device that may be “… device 110 may include a radiotelephone, a personal communications system (PCS) terminal (e.g., that may combine a cellular radiotelephone with data processing and data communications capabilities), a personal digital assistant ( PDA) (e.g., that can include a radiotelephone, a smart phone, a pager, Internet/intranet access, etc.), a landline telephone, a laptop computer, a tablet computer, a personal computer, a set top box (STB), a radio frequency identification (RFID) device, a television, a camera, a personal gaming system, or another type of computation or communication device.” in at least 
Regarding claim 22, Nasir in view of Stopel teaches all elements of claim (10 as above). Nasir does not teach, however, Stopel teaches wherein: the class location further defines a separate virtual perimeter associated with communication between the plurality of mobile devices and a short-range radio transmitter located with the class location; [Stopel, claim 3, Stopel teaches “wherein the location-based notification component includes a radius-based geo-fence technology that creates an initial virtual perimeter relative to the point of interest and thereafter adapts the virtual perimeter according to a change in the relevance as defined by a parameter associated with the point of interest” a separate virtual perimeter based on mobile device location. Further, Stopel column 8 lines 48-54 teaches “These and other input devices are connected to the processing unit(s) 704 through input/output (I/O) device interface(s) 732 via the system bus 708, but can be connected by other interfaces such as a parallel port, IEEE 1394 serial port, a game port, a USB port, an IR interface, short-range wireless (e.g., Bluetooth) and other personal area network (PAN) technologies, etc.” short-range input devices]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nasir to incorporate the teaching of Stopel by creating a separate virtual perimeter based on communication of mobile devices with short-range radio.  The motivation to combine Nasir with Stopel has the advantage of changing the virtual perimeter based on change in behavior of the user and based on a history of user interactions with points of interest [Stopel, claims 4-5].
Further, Nasir teaches and, the step of transmitting a request for a mobile device location from the processor to the mobile device using the mobile device identifier includes the step of determining whether the mobile device is in communication with the short-range radio transmitter [Nasir et al para. 15, Nasir teaches “In an example implementation, user device 110 may include a location component that enables geographic location information, associated with user device 110, to be transmitted to SGW server 140 via network 160. The location information may be transmitted automatically, upon the occurrence of some event, periodically (e.g., every 30 seconds, 5 minutes, at particular times, etc.), and/or in response to a request from SGW server 140. For example, the location component may include a global positioning satellite (GPS) transponder that communicates with a GPS satellite constellation in order to obtain and/or generate location information associated with user device 110. In another example, user device 110 may transmit a signal (e.g., by transmitting Bluetooth.RTM. signal, by beaming a point-to and/or a wireless local area network (WLAN) that is hosted by, interconnected to, and/or controlled by SGW server 140) indicating that user device 110 is present and/or located at a particular location within or at a facility (e.g., a class room, gymnasium, a laboratory, etc.) and/or campus with which SGW server 140 is associated.” Transmitting a request for a mobile device location where the mobile device is in communication with Bluetooth (short-range radio)]

Claims 4 and 13 are rejected under 35 U.S.C. 103(a) as being un-patentable over Nasir in view of Stopel and in further view of Bosenick (US-20100161506A1).
Regarding claim 4, Nasir in view of Stopel teaches all elements of claim 1. Nasir in view of Stopel does not teach wherein the processor transmits an electronic invitation to install the attendance detection mobile application to one of the plurality of mobile device responsive to registration of the student’s profile.

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nasir in view of Stopel to incorporate the teaching of Bosenick and provide what is claimed in claim 4 by the claimed invention.  The Motivation to combine Nasir in view of Stopel with Bosenick is a user of the mobile device may decide whether to download and install the application. [Bosenick et al para. 22 lines 4-10]  Further, application programs 104, 106, and 108 may further include a watchdog which acts upon termination of the main event gathering module to re-start the main event gathering module. [Bosenick et al para. 23]
Regarding Claim 13 Nasir in view of Stopel teaches all elements of claim 10, Nasir also teaches all elements of claim 11 but Nasir does not teach wherein further including transmitting an electronic invitation to install the attendance detection mobile application to the mobile device from the processor responsive to registration of the profile.
Bosenick teaches the application server 102 transmits an invitation to download the application program to a mobile device via a message such as a Short Message Service (SMS) message. This can be interpreted as being done after the registration of the profile   [Bosenick et al para. 22 lines 2-3] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nasir in view of Stopel to incorporate the teaching of Bosenick and provide what is claimed in claim 13 by the


Claims 8- 9 and 18-20 are rejected under 35 U.S.C. 103(a) as being un-patentable over Nasir in view of Stopel and in further view of Higaki et al (US-20080272905A1).
	Regarding claim 8 Nasir in view of Stopel teaches all limitations of claim 1 above, and Nasir teaches a Smartphone that has a GUI in at least paragraph 0014.   Nasir does not appear to specify displaying an attendance summary dashboard, and wherein the processor determines and communicates data relating to the attendance status of the student that is displayed by the attendance summary dashboard.
Higaki describes an attendance management system that includes a GUI 202 used by an interested party to display attendance. GUI is in connection with information database 209. [Higaki et al, all of paragraph 39]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nasir in view of Stopel to incorporate the teaching of Higaki and provide what is claimed in claim 8 by the claimed invention.
Incorporating the teaching of Higaki in the teaching of Nasir in view of Stopel have the advantage of displaying a student is sitting at a particular desk. According to Higaki the 
Regarding claim 9 Nasir teaches all limitations of claim 1 above, and Nasir teaches a Smartphone that has a GUI in at least paragraph 0014.   Nasir does not appear to specify displaying an attendance summary dashboard, and wherein the processor determines and communicates data relating to the attendance status of a selected group of student that is displayed by the attendance summary dashboard.
Higaki describes an attendance management system that includes a GUI 202 used by an interested party to display attendance. GUI is in connection with information database 209. In addition, GUI displays a group of students, [Higaki et al, figure 5]. 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nasir to incorporate the teaching of Higaki and provide what is claimed in claim 9 by the claimed invention.
Incorporating the teaching of Higaki in the teaching of Nasir have the advantage of displaying a student is sitting at a particular desk. According to Higaki the attendance is confirmed based on comparison between the mobile device identification and the desk location. This provide the advantage of which student is attending which lecture.
Regarding claim 18 Nasir in view of Stopel teaches all limitations of claim 10 above, but Nasir does not teach the method further comprising a step of determining data for an attendance summary dashboard for the student and the processor communicating the data to an interested party user device having a GUI for displaying the attendance summary dashboard.
Higaki describes an attendance management system that includes the steps where a processor determines attendance data [Higaki et al, all of paragraph 34, lines 6-7 where 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nasir in view of Stopel to incorporate the teaching of Higaki and provide what is claimed in claim 18 by the claimed invention.
Incorporating the teaching of Higaki in the teaching of Nasir in view of Stopel have the advantage of displaying a student is sitting at a particular desk. According to Higaki the attendance is confirmed based on comparison between the mobile device identification and the desk location. This provide the advantage of which student is attending which lecture.
Regarding claim 19 Nasir in view of Stopel teaches all limitations of claim 10 above, but Nasir does not teach the method further comprising a step of determining data for an attendance summary dashboard for a group of students and the processor communicating the data to an interested party user device having a GUI for displaying the attendance summary dashboard.
Higaki describes an attendance management system that includes the steps of a GUI 202 used by an interested party to display attendance. GUI is in connection with information database 209. In addition, GUI displays a group of students, [Higaki et al, figure 5]. 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nasir in view of Stopel to incorporate the teaching of Higaki and provide what is claimed in claim 19 by the claimed invention.

Regarding claim 20 Nasir teaches a system for monitoring class attendance for plurality of students, comprising: [Nasir et al, para. 10 lines 1-6, Nasir in this paragraph describes similar system to monitor students’ attendance] a database storing a profile for each of the plurality of students, [Nasir et al para. 49 lines 1-4, Nasir teaches a process 400 may include establishing a personal account associated with user 110 and storing it. A personal account can be a profile] each profile including a mobile device identifier for a mobile device [Nasir et al para. 16 lines 4-8, Nasir teaches the information associated with the user device include a unique ID number, an international mobile subscriber identity (IMSI)] and a class schedule including a class identifier, a scheduled date, a scheduled time, and a class location; [Nasir et al para. 17 lines 5-16, Nasir, teaches storing personal information associated with the user including class schedule and curriculum information. With broadest reasonable interpretation the class schedule normally includes class identifier, scheduled date, scheduled time, and a class location] 
Nasir does not teach, however, Stopel teaches the class location defining a virtual perimeter corresponding to physical bounds of a class meeting location; [Stopel, column 4 lines 40-45, Stopel teaches “Once the user device triggers a perimeter, a notification is sent to the user device that the corresponding POI is nearby. Triggering occurs by tracking the geolocation (e.g., GPS (global positioning system), triangulation, access point, etc.) of the user device relative to 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nasir to incorporate the teaching of Stopel by defining a perimeter based geolocation coordinates.  The motivation to combine Nasir with Stopel has the advantage of changing the virtual perimeter based on change in behavior of the user and based on a history of user interactions with points of interest [Stopel, claims 4-5]
Further, Nasir teaches a processor in electronic communication with the database, the interested party user device, and the mobile device of each of the plurality of students, the processor: monitoring the class schedules of the plurality of students; at the scheduled dates and scheduled times requesting mobile device locations from the respective mobile devices using the mobile device identifiers; comparing the mobile device locations to the class locations; determining and storing attendance status data corresponding to the class identifiers and the students in the database based on the comparisons, and communicating the attendance status data to the interested party user device, [Nasir et al para. 70 lines 2-11, Nasir teaches a processor 600 sends indication that user device 110 is present based on comparison that the received location matches the assigned location and stores attendance, this is done for plurality of students].
Nasir does not teach an interested party user device including a GUI displaying an attendance summary dashboard providing attendance status data for at least one of the plurality of students.
Higaki describes an attendance management system that includes a GUI 202 used by an interested party to display attendance. GUI is in connection with information database 209. In addition, GUI displays a group of students, [Higaki et al, figure 5]. 

Incorporating the teaching of Higaki in the teaching of Nasir have the advantage of displaying a student is sitting at a particular desk. According to Higaki the attendance is confirmed based on comparison between the mobile device identification and the desk location. This provide the advantage of which student is attending which lecture. 
Nasir in view of Higaki does not teach, however, Stopel teaches and wherein the virtual perimeter is modified to improve accuracy of a correspondence with the physical bounds of the class meeting location, the modification based on the mobile device location data collected during the scheduled dates and the scheduled times for the plurality of mobile devices of the plurality of students [Stopel, column 3 lines 16-17, Stopel teaches  “FIG. 1 illustrates a system 100 in accordance with the disclosed architecture. The system 100 includes a location-based notification component 102 that establishes a virtual perimeter 104 relative to a geographical point of interest (POI) 106, and trigger of the virtual perimeter 104 by a user device 108 communicates a notification 110 to the user device 108. A relevance component 112 dynamically changes (e.g., in perimeter size, area, etc.) the virtual perimeter 104 based on a corresponding change in relevance 114 of the point of interest 106 to a user 116 of the device 108” change a virtual perimeter based on mobile device location. Also see background of Stopel, “In the ever-evolving mobile world of people and systems, it is becoming increasingly desirable to know the whereabouts of such entities, and more specifically the whereabouts of people relative to other locations of interest. Geo-fence is a technology that defines a virtual perimeter relative to a physical geographic location. When a device, for example, coupled with a location-to improve accuracy of a correspondence with the physical bounds of the class meeting location” is intended use limitation].
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nasir in view of Higaki to incorporate the teaching of Stopel by resizing a virtual perimeter based on mobile devices location.  The motivation to combine Nasir in view of Higaki with Stopel has the advantage of changing the virtual perimeter based on change in behavior of the user and based on a history of user interactions with points of interest [Stopel, claims 4-5].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marshall; John et al. (US 20140324649 A1) directed to attendance tracking via mobile devices may be provided. Once a meeting begins, a plurality of mobile devices present at the meeting may be identified. An attendance report for a plurality of attendees at the meeting may be provided based on the presence of each of the identified plurality of mobile devices.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623